TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00027-CR




                             Pedro Garcia Benavides IV, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 58407, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Pedro Garcia Benavides IV, seeks to appeal a judgment of conviction for aggravated

assault. The trial court has certified that: (1) this is a plea bargain case and Benavides has no right

of appeal, and (2) Benavides waived his right of appeal.            The appeal is dismissed.       See

Tex. R. App. P. 25.2(a)(2), (d).




                                               ___________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: January 29, 2008

Do Not Publish